— In an action, inter alia, to declare invalid the zoning classification of a parcel of real property located within the Town of Oyster Bay, the defendants appeal, as limited by their notice of appeal and brief, from so much of an order of the Supreme Court, Nassau County (Yachnin, J.), dated July 13, 1987, as denied that branch of their motion which was for a protective order with respect to certain of the plaintiff’s notices of deposition.
Ordered that the order is affirmed insofar as appealed from, with costs, and the matter is remitted to the Supreme Court, Nassau County, to set a new timetable for when the depositions shall be conducted.
Contrary to the defendants’ contentions, the Supreme Court properly denied them a protective order vacating the plaintiff’s notices to depose the defendant members of the Town Council of Oyster Bay. We note that the plaintiff has agreed, and the Supreme Court has specifically ordered, that the testimony to be elicited by the plaintiff of the members of the Town Council at their depositions shall not include inquiries into their legislative motives with regard to the challenged zoning determinations which form the basis of the plaintiff’s suit (see, Redco v Town of Oyster Bay, 87 AD2d 647; Reformed Church v City of Yonkers, 8 AD2d 639; cf., Aronson v City of Mount Vernon, 116 AD2d 613, 614). Brown, J. P., Weinstein, Spatt and Balletta, JJ., concur.